UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 16-4286


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

DENNIS OWEN PAULSEN,

               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:15-cr-00286-MBS-1)


Submitted: March 27, 2017                 Decided:   April 10, 2017


Before MOTZ, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Wells Dickson, Jr., WELLS DICKSON, P.A., Kingstree, South
Carolina, for Appellant.   William E. Day, II, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dennis      Owen   Paulsen   appeals     his   conviction      and   41-month

sentence     imposed      after    his    jury    trial    for     knowingly       and

willfully stealing money from the Department of Veterans Affairs

and the Social Security Administration by accepting payments to

which he knew he had no entitlement, in violation of 18 U.S.C.

§ 641    (2012).         On   appeal,    Paulsen’s   counsel       filed   a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that he found no meritorious issues for appeal but questioning

six     aspects    of     the   proceedings      below.         Paulsen    filed     a

supplemental pro se brief expanding on some of the issues raised

by counsel.       The Government elected not to respond.              Taking each

of the six issues in turn, we conclude that the district court

did not commit any reversible errors and affirm.

      First, Paulsen raises as an affirmative defense the five-

year statute of limitations for violations of 18 U.S.C. § 641.

Because Paulsen engaged in “a recurring, automatic scheme of

embezzlement” from 1997 to 2015, his offense must be treated as

a   continuing     one    for   which    the   statute    of    limitations    tolls

during the pendency of the scheme.               See United States v. Smith,

373 F.3d 561, 564, 567 (4th Cir. 2004).                        Thus, although the

grand jury did not indict Paulsen until 2015, the statute of

limitations does not bar any part of the scheme.



                                          2
      Second, Paulsen argues that the district court erred when

it denied his motion to dismiss for lack of venue.                      We review a

district court’s denial of a motion to dismiss for lack of venue

de novo.        United States v. Engle, 676 F.3d 405, 412 (4th Cir.

2012).     “[A]ny offense against the United States begun in one

district and completed in another, or committed in more than one

district, may be inquired of and prosecuted in any district in

which    such     offense    was   begun,       continued,   or    completed.”     18

U.S.C. § 3237(a) (2012).           Here, Paulsen started the offense in a

district in Virginia, but completed it in the District of South

Carolina.        Thus, under § 3237, the district court did not err

when it denied Paulsen’s motion to dismiss based on lack of

venue.

      Third, Paulsen challenges the district court’s limits on

the cross-examination of three prosecution witnesses.                     We review

such limits for abuse of discretion.                      United States v. Smith,

451     F.3d    209,   220    (4th   Cir.        2006).      The    district     court

“possesses wide latitude to impose reasonable limits on cross-

examination, premised on such concerns as prejudice, confusion,

repetition, and relevance.”             Id. at 221.           Here, the district

court acted within its discretion to limit cross-examination on

topics such as an unrelated divorce, administrative hearing, and

income.        Thus, we conclude that the district court did not abuse

its discretion.

                                            3
        Fourth, Paulsen argues that the district court should have

given    four      jury      instructions.          We    review      a       district      court’s

refusal      to     give      particular     jury        instructions              for    abuse    of

discretion.           United States v. Shrader, 675 F.3d 300, 308 (4th

Cir. 2012).         We will reverse on this basis only if the omitted

instruction was “(1) correct; (2) not substantially covered by

the court’s charge; and (3) dealing with some point in the trial

so important, that failure to give the requested instruction

seriously         impaired      the    defendant’s         ability            to    conduct       his

defense.”             Id.        Paulsen        requested        instructions              on     the

requirements for disability, but no party disputed that Paulsen

had some disability from 1997 to 2015.                         Instead, as the district

court      found,      the    issue    at    trial       concerned            whether       Paulsen

received      greater          disability        benefits        than          his        condition

warranted.          Because the charges regarding disability did not

affect an issue important, or even relevant, to the trial, we

conclude     that      the     district      court       did    not       commit         reversible

error.      See id.

        Fifth, Paulsen claims that the evidence is insufficient to

support the jury’s verdict.                  We review de novo the sufficiency

of   the    evidence         supporting     a    conviction.              United         States   v.

Barefoot,       754    F.3d     226,   233      (4th     Cir.    2014).              A    defendant

challenging         evidentiary        sufficiency          bears         a     heavy       burden.

United States v. Cornell, 780 F.3d 616, 630 (4th Cir. 2015).                                      We

                                                4
will “uphold a defendant’s conviction if, viewing the evidence

in    the   light       most     favorable         to    the     government,        there      is

substantial evidence in the record to support the verdict.”                                  Id.

(internal quotation marks omitted).                       Substantial evidence means

“evidence    that        a    reasonable       finder      of    fact    could      accept     as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                       Id. (internal quotation marks

omitted).

      Under § 641, the Government had to prove four elements:

(1)   Paulsen      took       money;    (2)    the      money    came    from     the    United

States; (3) Paulsen intended to convert the money for his own

use or gain; and (4) Paulsen knew he was not entitled to the

money.       18        U.S.C.    § 641.         Paulsen         only     argues     that     the

Government failed to prove intent.                       However, the inconsistencies

between Paulsen’s conduct at medical appointments or benefits

hearings     and        all     other     times         would     permit      a     reasonable

factfinder        to     conclude       that    Paulsen          was    guilty      beyond      a

reasonable      doubt.          See     Cornell,        780     F.3d    at   630.       Such    a

factfinder could also conclude from the record that Paulsen’s

entrapment defense lacked merit.                     Thus, the jury had sufficient

evidence to support its guilty verdict.

      Finally, Paulsen argues that the district court imposed an

unreasonable sentence.                We review sentences for reasonableness,

applying “a deferential abuse-of-discretion standard.”                                  Gall v.

                                               5
United    States,       552   U.S.     38,      51       (2007).         Reasonableness        has

procedural       and    substantive        components.                  Id.      In    assessing

procedural reasonableness, we consider factors such as whether

the district court properly calculated the Sentencing Guidelines

range, considered the 18 U.S.C. § 3553(a) (2012) factors, and

sufficiently explained the sentence imposed.                            Id.

     If no significant procedural errors exist, we consider the

substantive       reasonableness           of        a    sentence,           evaluating       “the

totality    of    the    circumstances.”                 Id.       We       presume   reasonable

sentences     within       the      Guidelines           range.             United    States     v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

     Applying this standard, we conclude that the district court

imposed a reasonable sentence.                  The record reveals no procedural

sentencing       errors,      and    the   court         imposed        a    within-Guidelines

sentence, which we presume reasonable absent a rebuttal of that

presumption.       See Louthian, 756 F.3d at 306.

     In    accordance         with    Anders,        we     have    reviewed          the   entire

record in this case and have found no meritorious issues for

appeal.      We    therefore         affirm     the       district          court’s    judgment.

This court requires that counsel inform Paulsen, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Paulsen requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                                6
representation.     Counsel’s motion must state that a copy thereof

was served on Paulsen.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   7